Order entered June 4, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00138-CR

                                  CHUNG KIM, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-52168-U

                                         ORDER
        We GRANT court reporter Peri K. Wood’s June 2 , 2014 request for an extension of time

to file the reporter’s record. The reporter’s record shall be due THIRTY DAYS from the date of

this order.

                                                    /s/   DAVID EVANS
                                                          JUSTICE